SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

731
KA 09-01752
PRESENT: SMITH, J.P., FAHEY, CARNI, LINDLEY, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

ARMEAL J. WHITFIELD, DEFENDANT-APPELLANT.


CHRISTINE M. COOK, SYRACUSE, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JAMES B. RITTS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Craig J.
Doran, J.), rendered April 28, 2009. The judgment convicted
defendant, upon his plea of guilty, of burglary in the second degree,
criminal contempt in the first degree, endangering the welfare of a
child, attempted criminal possession of a weapon in the second degree
and resisting arrest.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court